This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there was error in granting the motion of the defendant for an instructed verdict in favor of the defendant. There was substantial evidence tending to prove the liability of the defendant to the plaintiff for injuries complained of. Therefore, the judgment should be reversed and it is so ordered. Florida Common Law Practice by Crandall, Sec. 208 and authorities cited; Sec. 4363, Comp. Gen. Laws 1927; 67 Fla. 40.
Reversed.
WHITFIELD, BROWN AND BUFORD, J. J., AND GIBLIN, Circuit Judge concur.
STRUM, J., disqualified. *Page 915